Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-12-2008

Boyd v. Wachovia Bank NA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2949




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Boyd v. Wachovia Bank NA" (2008). 2008 Decisions. Paper 1613.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1613


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-78
                                                         NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                              No. 07-2949
                              ___________

                            JOANNE BOYD,

                                          Appellant


                                     v.

              WACHOVIA BANK NA AS TRUSTEE FOR
                PA HOUSING FINANCE AGENCY
               ____________________________________

              On Appeal from the United States District Court
                 for the Eastern District of Pennsylvania
                       (D.C. Civil No. 07-cv-02032)
                District Judge: Honorable J. Curtis Joyner
               ____________________________________

                  Submitted for Possible Summary Action
             Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                             December 6, 2007
         Before: SCIRICA, MCKEE, and RENDELL, Circuit Judges

                    (Opinion filed: February 21, 2008)
                                _________

                                 OPINION
                                _________

PER CURIAM



                                    1
       Joanne Boyd appeals from the order of the United States District Court for the

Eastern District of Pennsylvania denying relief on the action she filed in that court. We

will affirm the District Court’s order.

       Boyd initiated her action in District Court by filing a “petition for notice of

appeal,” which named Wachovia Bank, N.A. (“Wachovia”) as the respondent and sought

review of a March 19, 2007 action by the United States Supreme Court. The District

Court sua sponte denied the petition for failure to comply with Rule 3 of the Federal

Rules of Civil Procedure, which requires the filing of a complaint to commence a civil

action, and noted that the District Court did not have jurisdiction to review a decision of

the United States Supreme Court. Boyd appeals.1 Wachovia has filed a motion for

summary affirmance of the District Court’s order and a motion for leave to file a

memorandum brief on appeal, to which Boyd has filed a response. Boyd has also filed a

“motion for affirmative relief” as an additional response to Wachovia’s motion.2

       We will summarily affirm the order of the District Court pursuant to Third Circuit

LAR 27.4 and I.O.P. 10.6, because it appears that no substantial question is presented by


       1
        Boyd has another appeal pending before this Court, C.A. No. 07-3525, arising
from the District Court’s order denying relief on another action filed at docket number
E.D. Pa. Civ. No. 07-cv-02033. The matters were consolidated for disposition by
Clerk’s Order entered September 26, 2007, but we will address the other appeal
separately.
       2
        Boyd’s “motion for affirmative relief” contains her objection to the September
26, 2007 Clerk’s Order consolidating her two appeals for disposition. As noted above,
we shall address the matters separately. We note that Boyd filed a “Motion For Leave
For Stay And Injunction ” in this appeal, which this Court denied on December 5, 2007.

                                              2
this appeal. We are free to affirm the District Court’s judgment on any basis supported by

the record. Fairview Township v. United States Envtl. Prot. Agency, 773 F.2d 517, 525

n.15 (3d Cir. 1985). Boyd asserts that the District Court’s dismissal of her action was

erroneous and was contrary to several procedural rules, including Rules 9(e), 52, and 58

of the Federal Rules of Civil Procedure. However, we agree with the District Court that it

does not sit as an appellate court to review an action by the United States Supreme Court.

The federal procedural rules upon which Boyd relies do not support her position.

       For the foregoing reasons, we grant Wachovia’s motion for summary action and

will summarily affirm the order of the District Court. Wachovia’s motion for leave to file

a memorandum brief is denied as moot.




                                                 3